DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 08/31/2021.
Status of Rejections
The objections to the abstract and specification are withdrawn in view of applicant’s amendments.
The rejection(s) of claim(s) 2-3, 5 and 10 is/are obviated by applicant’s cancellation. 
The rejection of claim(s) 12-14 and 15-20 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendments.
All previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments.
Claims 1, 4, 6-9 and 11-22 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (“Recent results for single-junction and tandem quantum well solar cells”, Prog. Photovolt: Res. Appl.,  2011), hereinafter Adams, claim 1 evidenced by Linnik et al. (“Calculations of Optical Properties for Quaternary III-V Semiconductor Alloys in the Transparent Region and Above (0.2-4.0eV)”, Physica B, 2002), hereinafter Linnik.
Regarding claim 1, Adams discloses a solar cell comprising a first absorber layer comprising a strain balanced quantum well (see e.g. Figs. 1 and 13; strain-balanced quantum well solar cell comprising InxGa1-xAs well layers and GaAs1-yPy barrier layers; Page 873, under “Device structure”, lines 4-6), wherein the quantum well comprises, in order, a first barrier layer having a bandgap of 1.507 eV (see e.g. Page 873, under “Device structure”, line 6, GaAs0.93P0.07 barriers, which have a 1.507 eV band gap, as calculated by band gap equations and parameters evidenced by Linnik, see e.g. Linnik Page 160, Equation A.34 and Tables 1-2, E0(GaAs0.93P0.07) =0.7*(E0,GaP)+ 0.93*(E0,GaAs) –C0,GaAsP*(0.07)*(0.93)=1.507, where E0,GaP=2.78, E0,GaAs=1.424, and C0,GaAsP=0.186); a well layer comprising Ga0.9In0.1As (see e.g. Page 873, under “Device structure”, line 5) having a bandgap of 1.281 eV (calculated by bandgap equations and parameters evidenced by Linnik, see e.g. Linnik Page 160, Equation A.34 and Tables 1-2, E0(Ga0.9In0.1As) = 0.1*(E0,InAs)+0.9*(E0,GaAs) -C0,GaInAs*(0.1)*(0.9)=1.281, where E0,InAs=0.354, E0,GaAs=1.424, and C0,GaInAs=0.4); and a second barrier layer having a bandgap substantially equal to the bandgap of the first barrier layer (see e.g. Page 873, under “Device structure”, lines 4-6, each well is grown between two barriers of the same material, and therefore same band gap).
Adams does not explicitly disclose the solar cell being a “photoelectrochemical electrode configured for water splitting”. However, this limitation is a statement of is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”. Adams discloses all the structural limitations of the claimed apparatus, as stated above.
Regarding claim 4, Adams discloses the first barrier layer and the second barrier both comprising GaAs0.93P0.07 (see e.g. Page 873, under “Device structure”, line 6).
Regarding claim 6, Adams discloses the first barrier layer and second barrier layer each having a thickness of 16 nm (see e.g. Page 873, under “Device structure”, lines 5-6), and the well layer having a thickness of 9.3 nm (see e.g. Page 873, under “Device structure”, lines 4-5).
Regarding claim 7, Adams discloses the quantum well as one of 50 quantum wells (see e.g. Page 873, under “Device structure”, line 4-5).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-9 and 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Zhu et al. (“Diagnosis of GaInAs/GaAsP Multiple Quantum Well Solar Cells With Bragg Reflectors via Absolute Electroluminescence”, IEEE Journal of Photovoltaics, 2017), hereinafter Zhu; claim 9 evidenced by Hashem et al. (“InGaP-based quantum well solar cells: Growth, structural design, and photovoltaic properties”, Journal of Applied Physics, 2016), hereinafter Hashem, and claims 11-13 evidenced by Cho et al. (U.S. 2011/0181936), hereinafter Cho.
Regarding claim 8, Adams teaches the cell further comprising a substrate layer (see e.g. Fig. 13, GaAs substrate). Adams does not explicitly teach the cell comprising a reflecting layer, wherein the reflecting layer is positioned between the substrate and the first absorber layer, and the reflecting layer is a Bragg reflector. 
Adams does however teach the inclusion of a back reflector, such as a Bragg reflector, increasing cell efficiency, by reflecting photons back into the quantum well (see e.g. Page 867, connecting paragraph of Col. 1 and Col. 2, lines 1-5 and 10-13). 
Zhu teaches a solar cell comprising a GaInAs/GaAsP multiple quantum well (see e.g. Abstract) which comprises a back distributed Bragg reflector between the substrate of the cell and the multiple quantum well (see e.g. Fig. 1c). The inclusion of this Bragg reflector improves conversion efficiency of the solar cell via double-pass absorption of sun light (see e.g. Page 786, under “Conclusion”, lines 12-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell of Adams to comprise a Bragg reflector positioned between the substrate and the first absorber layer as taught by Zhu in order to increase conversion efficiency of the cell via double-pass absorption of sun light.
Regarding claim 9, Adams in view of Zhu teaches the substrate being lattice matched to the quantum well (see e.g. Adams Fig. 13, GaAs substrate which is lattice 
Regarding claim 11, Adams in view of Zhu teaches the Bragg reflector comprising a pair of layers comprising a first layer having a first index of refraction; and a second layer having a second index of refraction, wherein the first index of refraction is different than the second index of refraction (see e.g. Zhu Page 782, lines 12-13, layers of GaAs and AlAs which have refractive indexes of 3.702 and 3.00, respectively, as evidenced by Cho, see e.g. Cho Paragraph 0068, lines 13-16).
Regarding claim 12, Adams in view of Zhu teaches the first index of refraction and second index of refraction being 3.316 and 3.00, respectively (see e.g. Zhu Page 782, lines 12-13, layers of GaAs and AlAs which have refractive indexes of 3.702 and 3.00, respectively, as evidenced by Cho, see e.g. Cho Paragraph 0068, lines 13-16).
Regarding claim 13, Adams in view of Zhu teaches the first index of refraction being 3.702 (see e.g. Zhu Page 782, lines 12-13, “GaAs” which has a refractive index of 3.702 as evidenced by Cho, see e.g. Cho Paragraph 0068, lines 15-16; 3.702 is 5.7% more than 3.5, falling within the disclosed uncertainty of “about” of less than or equal to ± 10% or ±5% in Paragraph 0027 of the instant specification), and the second index of refraction being about 3.0 (see e.g. Zhu Page 782, lines 12-13, “AlAs” which has a refractive index of 3.00 as evidenced by Cho, see e.g. Cho Paragraph 0068, lines 13-14).
Regarding claim 14, Adams in view of Zhu teaches the first layer comprising GaAs (see e.g. Zhu Page 782, lines 12-13) and the second layer comprising AlAs (see e.g. Zhu Page 782, lines 12-13). 

Regarding claim 16, Adams in view of Zhu teaches the first doped layer being n-type (see e.g. Adams Fig. 13, n-GaAs layer), the second doped layer being p-type (see e.g. Adams Fig. 13, p-GaAs layer), and the doping type of the second doped layer being the opposite of the doping type of the first doped layer (see e.g. Adam Fig. 13, p-GaAs is oppositely doped from n-GaAs).
Regarding claim 17, Adams in view of Zhu teaches the first doped layer and the second doped layer each having a bandgap of 1.42 eV (see e.g. Adams Fig. 13, the layers comprise GaAs, which has a bandgap of 1.42 eV; Page 865, Col. 2, lines 1-2). 
Regarding claim 18, Adams in view of Zhu teaches both the first doped layer and the second doped layer comprising GaAs (see e.g. Adams Fig. 13, n-GaAs and p-GaAs layers), which fits the claimed formula. 
Regarding claim 19, Adams in view of Zhu teaches the first doped layer and the second doped layer comprising GaAs (see e.g. Adams Fig. 13, n-GaAs and p-GaAs layers).
Regarding claim 20, Adams in view of Zhu teaches the cell comprising a second absorber layer (see e.g. Adams Fig. 13, p-i-n InGaP cell), wherein the second absorber 
Regarding claim 21, Adams in view of Zhu teaches the second absorber layer comprising GaInP (see e.g. Adams Fig. 13, p-i-n InGaP cell). 
Regarding claim 22, Adams in view of Zhu teaches the Bragg reflector comprising 12 pairs of the first and second layer (see e.g. Zhu Fig. 1c, 12 pairs of AlAs/GaAs; Page 782, lines 12-13).
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 08/31/2021, with respect to the rejection(s) of amended claim(s) 1 under 35 USC 102, particularly regarding the well layer material and quantum well being strain-balanced, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Adams.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795